Case 6:19-cv-00059-RWS Document 25 Filed 09/30/19 Page 1 of 3 PageID #: 328



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

 LONE STAR TECHNOLOGICAL                       §
 INNOVATIONS, LLC,                             §
                                               §    Civil Action No. 6:19-cv-00059-RWS
         Plaintiff,                            §
                                               §
                 v.                            §
                                               §    JURY TRIAL DEMANDED
 ASUSTEK COMPUTER INC.,                        §
                                               §
         Defendant.                            §

           STIPULATION TO ADOPT MOTION TO DISMISS BRIEFING

       On September 17, 2019, Defendant ASUSTeK Computer Inc. (“ASUS”) filed its Motion

to Dismiss Plaintiff Lone Star Technological Innovations, LLC’s (“Lone Star”) First Amended

Complaint (Dkt. No. 24.) Lone Star’s response is due October 1, 2019. Plaintiff Lone Star and

Defendant ASUS (collectively, the “Parties”) stipulate to adopting the briefing on the same motion

and grounds currently pending in the Lone Star Technological Innovations v. Barco N.V.

(“Barco”), Civil Action No. 6:19-cv-60 (E.D. Tex.) including:

           ▪    Barco’s Motion to Dismiss, (Dkt. No. 19);
           ▪    Lone Star’s Response, (Dkt. No. 20);
           ▪    Barco’s Reply (Dkt. No. 21); and,
           ▪    Lone Star’s Sur-reply (Dkt. No. 22).

Specifically, the Parties agree to stipulate to adopting the Barco briefing instead of Lone Star filing

a response on October 1, 2019; ASUS filing a reply on October 8, 2019; and Lone Star filing a

sur-reply on October 15, 2019. Both the ASUS Motion to Dismiss and the Barco Motion to

Dismiss involve the same patent-in-suit and similar operative infringement.
Case 6:19-cv-00059-RWS Document 25 Filed 09/30/19 Page 2 of 3 PageID #: 329



Dated: September 30, 2019                Respectfully submitted,

                                     By: /s/ John D. Saba
                                        William M. Parrish
                                        Lead Attorney
                                        Texas State Bar No. 15540325
                                        Minghui Yang
                                        Texas State Bar No. 24091486
                                        HARDY PARRISH YANG, LLP
                                        Spicewood Business Center
                                        4412 Spicewood Springs Rd.
                                        Suite 202
                                        Austin, Texas 78759
                                        (512) 520-9407
                                        bparrish@hpylegal.com
                                        myang@hpylegal.com

                                         John D. Saba Jr.
                                         Texas State Bar No. 24037415
                                         WITLIFF | CUTTER PLLC
                                         1803 West Avenue
                                         Austin, Texas 78701
                                         (512) 960-4438 (Phone)
                                         (512) 960-4869 (Fax)
                                         john@wittliffcutter.com

                                         John Lee (admitted to E.D. Texas)
                                         California Bar No. 229911
                                         BANIE & ISHIMOTO LLP
                                         3705 Haven Ave. #137
                                         Menlo Park, CA 94025
                                         (650) 241-2771
                                         (650) 241-2770 (Fax)
                                         jlee@banishlaw.com

                                         Counsel for Plaintiff
                                         LONE STAR TECHNOLOGICAL
                                         INNOVATIONS, LLC,

                                      By: /s/ Vinay V. Joshi
                                        Vinay V. Joshi (admitted to E.D. Texas)
                                        vjoshi@thepatentattorneys.com
                                        Amin Turocy & Watson LLP
                                        160 West Santa Clara Street
                                        Suite 975
                                        San Jose, CA 95113



                                     2
Case 6:19-cv-00059-RWS Document 25 Filed 09/30/19 Page 3 of 3 PageID #: 330



                                                   Telephone: (650) 618-6481
                                                   Facsimile: (216) 696-8731

                                                   ATTORNEYS FOR DEFENDANT




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, I electronically filed the foregoing

STIPULATION TO ADOPT MOTION TO DIMISS BRIEFING with the Clerk of the Court

using the CM/ECF system which will send notification of such filing via electronic mail to all

counsel of record.


                                                   /s/ John D. Saba
                                                   John Saba




                                               3
